Citation Nr: 1715114	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.  

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for diabetic neuropathy.

4.  Entitlement to service connection for urinary incontinence.  

5.  Entitlement to service connection for spinal stenosis.

6.  Entitlement to service connection for a stomach hernia.

7.  Entitlement to service connection for ischemic heart disease.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for erectile dysfunction (ED).  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II (diabetes).  

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

14.  Entitlement to a compensable rating for bilateral hearing loss.

15.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the lumbar spine.

16.  Entitlement to a rating higher than 10 percent for osteoarthritis of the left knee.

17.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right knee.  

18.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his former spouse
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1974.  He later served in the Alabama Army National Guard until April 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

The Veteran testified before the Board at an April 2011 hearing.  In June 2008, he testified before the AOJ during a personal hearing before a Decision Review Officer.  Transcripts of the hearings are included in the record.  

The claims on appeal have been subject to multiple decisions and remands.  Most recently, in June 2015, the Board remanded all issues for additional development.  The issues are again before the Board for appellate review.  

In April 2015, the Veteran filed a notice of disagreement (NOD) against a rating decision issued earlier in the month addressing a competency/fiduciary issue.  The AOJ has not responded with a Statement of the Case (SOC).  Nevertheless, as VA has acknowledged receipt of the NOD, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

The evidence of record consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the most recent SOCs dated in October 2015, and has been considered pursuant to the Veteran's waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   
In the decision below, the Board will grant the claims to reopen service connection.  The underlying claims, in addition to the other service connection claims and the claims for higher ratings, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 2010 rating decision, the AOJ denied claims for service connection (and claims to reopen service connection) for diabetes, sleep apnea, pes planus, and hypertension.  

2.  Evidence received since the August 2010 rating decision relates to unestablished facts necessary to substantiate the claims for service connection (and claims to reopen service connection) for diabetes, sleep apnea, pes planus, and hypertension.   


CONCLUSIONS OF LAW

1.  The August 2010 rating decision denying service connection (and claims to reopen service connection) for diabetes, sleep apnea, pes planus, and hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for diabetes, sleep apnea, pes planus, and hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred diabetes, sleep apnea, pes planus, and hypertension during service.  He also contends that certain of these disorders are secondary to service-connected disability.  These claims have been denied in multiple prior rating decisions, to include the July 2014 rating decision on appeal.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).

In an August 2010 rating decision, with notification provided in September 2010, the AOJ denied claims to service connection, and claims to reopen service connection, with regard to diabetes, sleep apnea, pes planus, and hypertension.  The decision became final because the Veteran did not appeal the decision to the Board.  38 C.F.R. §§ 3.156, 20.1103.  In the August 2010 final decision, the AOJ considered service treatment records (STRs) pertaining to active duty in 1974, VA and private treatment records and reports, evidence from the Social Security Administration (SSA), lay evidence from the Veteran's family members and friends, and lay statements from the Veteran, to include those in which he asserts that contaminated water on a Marine Corps base caused diabetes.  Based on this evidence, the AOJ denied the claims.      

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran filed claims to reopen service connection for diabetes, sleep apnea, pes planus, and hypertension.  Additional evidence has been submitted into the record since the August 2010 final rating decision.  The additional evidence consists of private and VA medical evidence addressing each of the disabilities, and additional lay assertions from the Veteran.  This evidence is of course new evidence.  Further, certain of the evidence is material evidence.  In particular, the Veteran's lay assertions are material inasmuch as they provide a description of the way in which the Veteran claims that he developed his disabilities due to service, or as the result of service-connected disability.    

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove a previously unestablished fact (i.e., diabetes, sleep apnea, pes planus, and hypertension related to service or to service-connected disability).  Accordingly, the claims of entitlement to service connection for diabetes, sleep apnea, pes planus, and hypertension are reopened.  The issues will be addressed further in the remand section below.  


ORDER

The application to reopen the claim of service connection for diabetes is granted.

The application to reopen the claim of service connection for sleep apnea is granted.

The application to reopen the claim of service connection for pes planus is granted.

The application to reopen the claim of service connection for hypertension is granted.


REMAND

Remand is warranted for the claims on appeal for the following reasons.

First, evidence regarding disability benefits from the Social Security Administration (SSA) may be outstanding.  VA previously received medical evidence from SSA in November 2002.  That evidence indicates eligibility and receipt of disability benefits since the early 1980s.  Nevertheless, an October 2015 statement from SSA, in response to a request for evidence earlier that month from VA, indicates important information may be outstanding.  In short, SSA indicated in its response that disability benefits had been revoked in July 2007 due to drug abuse.  This information may prove significant here inasmuch as the Veteran's substance abuse is a central aspect of his service connection claim for psychiatric disability (see e.g., the October 2015 VA opinion).  As VA is obliged to attempt to obtain and consider such information, a remand for additional information from SSA is necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Second, an effort should be made to obtain STRs and service personnel records (SPRs) pertaining to the Veteran's period of reserve service with the Alabama Army National Guard, which ended in April 1989.  The STRs and SPRs pertaining to active duty in 1974 have been included in the record.   

Third, as requested in the Board's June 2015 remand, the AOJ should issue to the Veteran a SOC addressing the higher initial rating claims for hearing loss and knee disability.  See Manlincon, supra.  An October 2015 SOC addresses all claims remanded in June 2015 pursuant to Manlincon except these two.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).  

Fourth, development should be conducted into the claim that diabetes was incurred during service as the result of contaminated water at Camp Lejeune in 1974.  See Veterans Benefits Administration (VBA) Manual, M21-1, IV.ii - 1.I.7 and 2.C.5-6.  Following the development, the Veteran should be provided a VA compensation examination into his claim.  The record shows that the Veteran served at Camp Lejeune in 1974, and that he has diabetes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As several of the Veteran's other disorders could be secondary to diabetes, or to other service-connected disability, examination should also be conducted into the other service connection claims on appeal.  

Fifth, the service connection claims are inextricably intertwined with one another.  For example, a decision regarding diabetes could impact claims regarding such disabilities as neuropathy, heart, ED, foot, and hypertension disability, a decision regarding neuropathy could impact claims regarding such disabilities as spinal stenosis, incontinence, neck disability, and the higher rating claim for back disability, and a decision regarding tinnitus could impact the higher rating claim for hearing loss.  As such, the claims should be decided together.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed.Cir.2001).

Sixth, the Veteran has repeatedly argued that service-connected disability causes him to be unemployable.  As a TDIU issue is part and parcel of an increased rating claim, it is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records, the most recent of which are dated in October 2015.  

2.  Attempt to obtain and include in the claims file STRs and SPRs pertaining to the Veteran's period of reserve service with the Alabama Army National Guard.   
3.  Request from SSA relevant records involving the Veteran.  The request should note any evidence is SSA's possession since the November 2002 submission to VA.  In particular, information pertaining to any decision revoking benefits due to substance abuse should be requested.  

4.  Based on service at Camp Lejeune in 1974, and in accordance with VBA Manual M21-1, IV.ii - 1.I.7 and 2.C.5-6, develop the claim for service connection for diabetes.    

5.  After the foregoing development has been completed, schedule the Veteran for VA compensation examination to determine the nature and etiology of the claimed disorders - i.e., disability of the cervical spine to include spinal stenosis, neuropathy, urinary incontinence, stomach hernia, ischemic heart disease, tinnitus, ED, diabetes, sleep apnea, pes planus, and hypertension.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any disorder diagnosed during the appeal period - i.e., disability of the cervical spine to include spinal stenosis, neuropathy, urinary incontinence, stomach hernia, ischemic heart disease, tinnitus, ED, diabetes, sleep apnea, pes planus, and hypertension - is related to an in-service disease, event, or injury?

In answering this question, please address the Veteran's assertions that contaminated water at Camp Lejeune caused disabilities to include diabetes.  The examiner should be provided with all the relevant information as indicated by the M21-1, and should accept as fact that the Veteran was exposed to contaminated water at Camp Lejeune.  

In addressing tinnitus, the examiner should address whether the in-service acoustic trauma which caused hearing loss, also caused tinnitus, and should address the December 2009 VA audiology examination findings regarding tinnitus.    

The examiner should also address the service treatment records indicating urinary and spinal problems during service.   

(b)  If the answer to (a) is negative, is it as likely as not that any diagnosed disorder - i.e., disability of the cervical spine to include spinal stenosis, neuropathy, urinary incontinence, stomach hernia, ischemic heart disease, tinnitus, ED, diabetes, sleep apnea, pes planus, and hypertension - is proximately due to or the result of a service-connected disability (e.g., back, knee, or hearing loss disability, or any other disorder found service connected pursuant to this remand)? 

(c)  If the answers to (a) and (b) are negative, is it as likely as not that any diagnosed disorder has been aggravated (i.e., worsened beyond the natural progress) by service-connected disability (e.g., back, knee, or hearing loss disability, or any other disorder found service connected pursuant to this remand)?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Any opinion or conclusion reached should be fully explained.

6.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims, to include the claim to a TDIU, should be readjudicated.  All evidence received since the October 2015 SOCs should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. 

7.  Issue a SOC regarding the claims for higher initial ratings for hearing loss and bilateral knee disability.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on these claims and be given an opportunity to respond.  Only if the Veteran responds by submitting a timely substantive appeal, should the issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




__________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


